 Case: 3:13-cv-50325 Document #: 139 Filed: 07/30/19 Page 1 of 1 PageID #:707

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Western Division

Myron J. Kykta
                             Plaintiff,
v.                                                 Case No.: 3:13−cv−50325
                                                   Honorable Thomas M. Durkin
Jeff Ciaccio, et al.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 30, 2019:


        MINUTE entry before the Honorable Thomas M. Durkin:Defendants' motion to
continue the trial date [135] is granted. The 8/14/2019 trial date is vacated. The 8/13/2019
pretrial conference is vacated. Status hearing set for 8/13/2019 at 09:00 AM.Mailed
notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
